Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20   PageID.192      Page 1 of 20

                                                                    RECEIVED
                                                                     SEP 2 3 2020
                       UNITED STATES DISTRICT COURT
                                                                     Orion Township
                       EASTERN DISTRICT OF MICHIGAN                 Supervisor's Office
                               SOUTHERN DIVISION


  INDIANWOOD PROPERTIES, LLC,
  a Michigan limited liability company,
  THE ROBERT M. ELLIOTT TRUST, a
  Michigan trust, DEARBORN LAND
  INVESTMENT, LCC, an Ohio limited
  liability company, and ZAREMBA GROUP,
  LLC, a Michigan limited liability company,


              Plaintiffs,                      Case No. 20-cv- 10093
                                               Hon. Robert H. Cleland
  v



  CHARTER TOWNSHIP OF ORION,
  a Michigan municipal body,


              Defendant.




                               CONSENT JUDGMENT
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                    PageID.193      Page 2 of 20




                                      Parties, Jurisdiction and Venue


           1.       Plaintiff Indianwood Properties, LLC ("Indianwood") is a Michigan


  limited liability company with a registered office located at 25 Indianwood Road in

  Lake Orion, Michigan.


           2.       Plaintiff The Robert M. Elliott Trust ("Elliott Trust") is a Michigan trust


  with its situs in Michigan.


           3.       Plaintiff Dearborn Land Investment, LLC ("DLI") is an Ohio limited


  liability company with a registered office located at 14600 Detroit Ave, Suite 1500 in

   Lakewood, Ohio.


           4.        Plaintiff Zaremba Group, LLC ("Zaremba") is Delaware limited liability

   company with a registered offices located at 30600 Telegraph Road in Bingham Farms,


   Michigan.


            5.       Defendant Charter Township of Orion ("Township") is a Michigan


   municipal body located in Oakland County, Michigan.


            6.       This Court has original subject matter jurisdiction over the federal


   questions asserted in this matter pursuant to 28 U.S.C. §1331.


            7.       The actions or occurrences alleged in this Complaint occurred in Oakland


   County, Michigan.


            8.        The Township is subject to personal jurisdiction in this Court.




                                                              2
   Firestone Draft Consent Judgment - 1417862
   ZARGP-ZON INGOT - Firestone Consent Judgment FINAL. docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                             PageID.194      Page 3 of 20




          9.       Venue is proper in the Eastern District of Michigan, Southern Division,


  pursuant to 28 U.S.C. §139 1(b) and (c).


                                  The Properties and Current Zoning


          10.      Indianwood is the fee simple owner of real property commonly known


  as 545 N. Lapeer Road in the Township, Parcel I.D. No. 09-02-177-014 ("Parcel A").


           11.     Currently        located on Parcel             A   is a business   called   Indianwood


  Automotive,        which       sells   auto parts         and   performs   small    engine   repairs   and


  automotive machine shop work.


           12.      Parcel A is zoned General Business (GB), which zoning allows for the


  use proposed by Plaintiffs, which is a Firestone Complete Auto Care Center


  ("Firestone Facility").


           13.      The Elliott Trust is the fee simple owner of real property commonly


  known as 25 Indianwood Road in the Township, Parcel I.D. No. 09-02-177-013

  ("Parcel B" and referred to herein together with Parcel A as the "Properties").

           14.      Currently located on Parcel B is a single-family rental home.


            15.     Parcel B is zoned Restricted Business (RB), which zoning does not

   allow for the proposed use as a Firestone Facility, but which zoning does allow as

   permitted uses a variety of business uses, including "automobile parts, accessories."

            16.      The Properties are approximately .94 acres combined and are located


   at the corner of Indianwood Road and N. Axford Street, with M-24 (N. Lapeer


                                                             3
   Firestone Draft Consent Judgment - 14 1 7862
   ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                 PageID.195    Page 4 of 20




  Road) immediately adjacent to N. Axford Street. Indianwood Road is a main east-


  west County Road and M-24 is a high-volume north-south state road.


           17.     The legal description of the Properties is attached as Exhibit A to this


  Consent Judgment.


                                              Nature of the Action


           18.      On October 21, 2019, the Township Board of Trustees denied Zaremba's


  August 7, 2019 Application for Conditional Rezoning, which requested that the


  Township rezone the Properties from Restricted Business (RB) and General Business


  (GB) to General Business (GB) with conditions for the purpose of constructing a


  Firestone Facility on the Properties ("Conditional Rezoning Request").

           19.      The Complaint alleges that the Township's denial of the Conditional


  Rezoning Request violated Plaintiffs' rights to substantive due process (Count I of

  the Complaint) and equal protection (Count II of the Complaint) under the United

   States Constitution and further violated 42 U.S.C. §§ 1983 and 1988 (Count III of the

   Complaint).


           20.       The Complaint alleges that the Conditional Rezoning Request showed

   that the conditional rezoning and the proposed development are compatible with

   surrounding uses, which includes (a) property zoned General Business (GB) that

   contains a roofing company; (b) properties zoned Restricted Business (RB) and Light


   Industrial (LI) that contain a dry cleaner, a restaurant, light manufacturing facilities and


                                                            4
   Firestone Draft Consent Judgment - 1417862
   ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                              PageID.196    Page 5 of 20




  professional offices; and (c) property zoned Special Circumstances (SC) that contains


  a commercial shopping center.


          21.      The Complaint alleges that the Conditional Rezoning Request showed


  that public services and facilities are available and adequate for the proposed


  development and, in fact, that the demand on public services would be reduced because


  the proposed development would replace two structures with a single structure on the


  Properties.


          22.       The Complaint alleges that the Conditional Rezoning Request and a


  Traffic Impact Assessment dated September 3, 2019 submitted by Zaremba to the


  Township showed that the proposed development would have a minimal impact on


  traffic on the adjacent roadways.


           23.      The Complaint alleges that the Township's Denial of Zaremba's


   Conditional        Rezoning          Request        constitutes      an   arbitrary,   capricious    and


   unconstitutional refusal to permit a legitimate and reasonable use of the Properties.

           24.      The Township             has    denied       and   disputed   certain material   factual


   allegations in the Complaint and has expressly disputed liability in its Answer to the

   Complaint.


            25.      The parties to this litigation have engaged in settlement discussions in

   an attempt to agree upon additional conditions on the development of the Properties




                                                             5
   Firestone Draft Consent Judgment - 1417862
   ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                 PageID.197      Page 6 of 20




  that would allow development of the Properties in the best interest of the Township


  residents and Plaintiffs.


          26.       The parties' negotiations have resulted in an agreement whereby the


  proposed conditional rezoning and development of the Properties would be subject


  to additional conditions, beyond those proposed in the Conditional Rezoning


  Request, and would provide both Plaintiffs and the Township with certainty


  regarding site improvements, infrastructure improvements and other benefits which


  may otherwise not be achieved.


           The Court is otherwise fully advised of the premises.



           NOW, THEREFORE, it is hereby Ordered and Adjudged as follows:


           27.      Plaintiffs shall be permitted to develop the Properties consistent with the


  Township's General Business (GB) zoning district with conditions as set forth in this


  Consent Judgment for the purpose of constructing a Firestone Facility on the Properties


  (the "Project"), without payment of damages, fees, loss profits, expenses or any other


  benefit other than stated herein.


           28.       The Project shall be developed as an automotive service center with an


  approximately 6,116 square foot building with eight (8) service bays, a dumpster


  and used tire enclosure, thirty-one (31) parking spaces and associated drive aisles,


   site entrances to both Indianwood Road and N. Axford                  Street and required


   landscaping.        The Project shall not permit any off-site site parking, standing, or

                                                            6
   Firestone Draft Consent Judgment - 1417862
   ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20               PageID.198      Page 7 of 20




  stacking on any public roads or streets, including but not limited to Axford Street,


  with parking of all customer, employee, and delivery vehicles being allowed solely


  on the Project's approved site. The zoning use district regulations for the Properties


  shall be based upon the Township's General Business (GB) zoning district. Except


  as modified in this Consent Judgment, the Properties shall be subject to all other


  zoning and use district regulations of the Township Zoning Ordinance, Article XIV,


  for property zoned General Business (GB), and shall remain subject to all other


  requirements of the Township's building, zoning, and other land use regulations.


          29.      Use of the Properties shall be limited to (i) automobile parts and


  accessories, (ii) automobile repair, garages, service centers and other automotive


  retail operations (no gasoline sales); (iii) recreational vehicle service; and (iv) similar


  uses as determined by the Planning Commission. All other uses permitted in General

  Business (GB) and Restricted Business (RB) districts shall be excluded from the

  Properties.


          30.       The Project shall be developed consistent with the Concept Plan attached

  as Exhibit B to this Consent Judgment as supplemented by the terms of this Consent

  Judgment ("Concept Plan").


           31.      Plaintiff shall retain the landscape buffer on the south side of the

  Properties and shall add additional landscaping to protect vacant residential lots to


  the south of the Properties, as shown on the Concept Plan.            Plaintiffs also shall


                                                           7
  Firestone Draft Consent Judgment - 1417862
  ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20               PageID.199     Page 8 of 20




  construct a six foot (6') masonry wall on the south side of the parking lot, including


  around the trash dumpster and tire disposal bin, as shown on Concept Plan.


          32.      The Project shall be developed and constructed in accordance with


  Lapeer Road Overlay District architectural design standards.


          33.      The entrance drive on Indianwood shall be restricted to right-in, right-


  out ("RIRO") only access, as shown on the Concept Plan attached as Exhibit B to


  this Consent Judgment.


          34.       The business hours / hours of operation of the Firestone Facility on the


  Properties shall be limited to 7:00 a.m. to 7:00 p.m. Monday through Friday and 7:00


  a.m. to 6:00 p.m. Saturday. If pneumatic tools are being utilized during the first and

  last hour of operation of the Firestone Facility, then the bay doors must be closed.


           35.      The Firestone Facility on the Properties shall be closed on Sunday.


           36.      Delivery trucks shall not be allowed to park on the Properties with

   engines idling.


           37.      Trash pick-up on the Properties shall occur between 9:00 a.m. and 5:00

   p.m. on weekdays only.


           38.       There shall be no parking of damaged, inoperable or unlicensed


   vehicles on the Properties.


            39.      There shall be no amplified speakers on the outside of the building


   located on the Properties and no amplified music in the service bay areas.


                                                            8
   Firestone Draft Consent Judgment - 1417862
   ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                                 PageID.200    Page 9 of 20




          40.      The Properties and Project shall be developed according to a site plan


  consistent with the terms of this Consent Judgment, including being materially


  consistent      with    the    Concept        Plan,       subject   to   meeting    ordinary   engineering


  requirements and all other requirements of this Consent Judgment (the "Site Plan")


  and the Township ordinances and regulations.


          41.      Plaintiffs shall prepare and submit a Site Plan to the Township


  consistent with site plan standards applicable to developments in the General


  Business (GB) zoning district contained in the Township Zoning Ordinance, which


  the Township will review in the ordinary course subject to the terms of this Consent


  Judgment.


           42.      After the customary reviews by the engineering, planning and fire


  departments and by Township administration, the Township Planning Commission

   shall review the Site Plan and related materials. The Planning Commission shall

   review the Site Plan for purposes of ensuring compliance with the Consent Judgment

   and the Township Ordinance and requirements applicable to the current General

   Business (GB) zoning district.


           43.      The scope of the Site Plan review shall include all approvals by the

   Township Planner, Township Engineer, Township Fire Officials and Township

   administration.




                                                              9
   Firestone Draft Consent Judgment - 1417862
   ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20               PageID.201     Page 10 of 20




           44.      The Site Plan review shall be conducted for the purpose of ensuring that


   the Site Plan conforms with all of the terms and provisions of this Consent Judgment


   and all applicable laws, ordinances and regulations, and ensuring that the Site Plan


   meets engineering and construction standards generally applied to developments in


   the General Business (GB) zoning district under the ordinances of the Township, with


   the understanding that, as noted, above, where the express terms of this Consent


   Judgment deviate from present and future Township Ordinances, the terms of this


   Consent Judgment shall govern.


            45.      The Township ordinances governing the development approvals for the


   Project shall be those in effect at the time of the entry of this Consent Judgment. The

   Project shall comply with all ordinances and regulations of the Township provided


   they are not inconsistent with the terms of this Consent Judgment.


            46.      The Township's review of the Site Plan by its administrative staff and


   the Planning Commission shall ensure that the Site Plan satisfies all applicable laws,

   ordinances and regulations, and shall ensure that the Site Plan meets the engineering

   and construction standards generally applied to developments in the General

    Business (GB) zoning district under the ordinances of the Township, but neither the


    administrative staff nor the Planning Commission shall impose additional conditions

    on approval of the Site Plan beyond the conditions set forth in this Consent Judgment


    and the requirement that the Site Plan satisfies all applicable laws, ordinances and


                                                             10
    Firestone Draft Consent Judgment - 1417862
    ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                 PageID.202     Page 11 of 20




  regulations and meets the engineering and construction standards generally applied


  to developments in the General Business (GB) zoning district under the ordinances


  of the Township.


          47.      This Consent Judgment supersedes and replaces any and all prior


  inconsistent agreements between Plaintiffs and the Township relative to the


  Properties, and any and all prior inconsistent Court orders or judgments of any nature


  relative to permitted development or uses of the Properties.


          48.      Regardless of future Master Plan and/or zoning changes which may


   occur or affect the Properties, the uses permitted hereunder shall not be deemed to


   be legal nonconforming uses, but rather permitted uses, subject to and in accordance


   with this Consent Judgment.


           49.      This Court shall maintain jurisdiction over the implementation and

   enforcement of this Consent Judgment.


           50.      Any subsequent amendment to this Consent Judgment must be in

   writing, and approved as to form and substance by authorized representatives of

   parties hereto, or their respective heirs, representatives, successors, successors-in-

   interest, transferees, transferees-in-interest and assigns, and entered by the Court.

            51.      The parties to this action represent to this Court that they have read this

   Consent Judgment, have discussed it with counsel, understand the terms and


   conditions hereof, and further, hereby agree that this Consent Judgment, or an


                                                            11
   Firestone Draft Consent Judgment - 1417862
   ZARGP-ZONINGOT - Firestone Consent Judgment FINAL docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                         PageID.203      Page 12 of 20




  affidavit executed by the parties providing notice of this Consent Judgment, shall be


  recorded with the Oakland County Register of Deeds.


           52.      Each person signing this Consent Judgment on behalf of any party


  hereby represents and warrants that he/she is a duly authorized representative and


   agent of that respective party, and he/she has full authority to bind said party to all


   of the covenants, warranties, representations, terms and conditions of this Consent


   Judgment.


           53.       This Consent Judgment resolves the entire dispute between the parties


   with regard to all issues and claims set forth in this matter, and all issues and claims


   that could have been asserted by Plaintiffs as of the date of this Consent Judgment

   relative to the Properties, and all issues and claims that the Township could have


   raised as of the date of this Consent Judgment concerning the issues and claims set


   forth in this matter relative to the Properties, and all such issues and claims are

   merged as part of this Consent Judgment, including any claim for monetary

   damages, attorney fees, delay or any other damage claim.


            54.      The terms and conditions of this Consent Judgment shall be appurtenant


   to the Properties. These terms and provisions shall run with the Properties as if they

   were covenants running with the land.                     The terms and conditions of this Consent


    Judgment shall inure to the benefit of and be binding on the parties and their

    respective      heirs,     successors,       successors-in-interest,   transferees,   transferees-in-


                                                             12
    Firestone Draft Consent Judgment - 1417862
    ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                               PageID.204    Page 13 of 20




  interest and assigns, and reference herein to Plaintiff and/or the Township shall


  include      their    respective        heirs,    successors,      successors-in-interest,    transferees,


  transferees-in-interest and assigns.


           55.      In the event that Plaintiffs do not submit a Site Plan for the Properties


  to the Township within one (1) year of the date of entry of this Consent Judgment,


  the terms of this Consent Judgment will expire, this Consent Judgment will have no


   further force or effect and the uses allowed on the Properties will be those uses set


   forth in the Township Zoning Ordinance for properties zoned Restricted Business


   (RB) (Parcel B) and General Business (GB) (Parcel A).


            56.      Subject to the continuing jurisdiction of the Court to ensure compliance

   with this Judgment, this Judgment resolves the last pending claim and closes the

   case.




   IT IS SO ORDERED

   Dated:     September 30, 2020                             s/Robert H. Cleland
                                                             Hon. Robert H. Cleland
                                                             United States District Judge




                                                               13
    Firestone Draft Consent Judgment - 1417862
    ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                               PageID.205    Page 14 of 20




                                                         CHARTER TOWNSHIP OF ORION, a
                                                         Michigan municipal body


                                                         By:
                                                                Chris Barnett
                                                                Township Supervisor


                                                         Dated:        Wk 2-3 ,
                                                         By: X
                                                                    Penny Shults
                                                                    Township Clerk


                                                         Dated:                                 , 2-D2-0

   STATE OF MICHIGAN )
                                         )SS
   COUNTY OF pa kicervl)

            On this 2 3            day of JAote.o'VnCrtC              2020, before me, a Notary Public in
   and for said County personally appeared Chris Barnett, to me known to be the person
   described in and who executed the above Consent Judgment, and acknowledged the
   same to be his free act and deed.
                                                                                                    2
                 JILLIAN LONDON
                                                                    NOTARY PUBLIC
          NOTARY PUBLIC, STATE OF Ml
             COUNTY OF GENESEE                                                         County, Michigan
       MY COMMISSION EXPIRES Jan 30 2024
       ACTING IN COUNTY OF Oo>S \ CxXxS                             My Commission Expires: Aouo      3Q ^ 20'2-l-\


   STATE OF MICHIGAN )
                                         )SS
   COUNTY OF                  fcjfiivi)

            On this       2-S      day of fSeftVerAVx C                2020, before me, a Notary Public in
   and for said County personally appeared Penny Shults to me known to be the persons
   described in and who executed the above Consent Judgment, and acknowledged the
   same to be her free act and deed.
                                                                         4
                                                                                           frrr^J
                 JILLIAN LONDON                                     NOTARY P          IC
            NOTARY PUBLIC, STATE OF Ml
              COUNTY OF GENESEE                                      Geneve             County, Michigan
        MY COMMISSION EXPIRES Jan 30, 2024
                                                                    My Commission Expires: ,yLo 3Q t 2_G2U-\
        ACTING IN COUNTY OF C0U2\GjYJ
                                                               14
    Firestone Draft Consent Judgment - 1417862
    ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                               PageID.206         Page 15 of 20



                                                           INDIANWOOD PROPERTIES, L.L.C., a
                                                           Michigan limited liability company



                                                           By
                                                           Its;                  f'-'            ^
                                                           Dated;       Cf /zz
                      p/ond*-
STATE OF MICHIGAN-)
                                                )SS
COUNTY OF tine Hut )

         On this 2-2. day of S<sf»Pezi k r                             2020, before me, a Notary Public in
and for said County personally appeared to me known to be the person described in
and who executed the above Consent Judgment, and acknowledged the same to be
his free act and deed.

                                                                       £§J2Z!£62L
             JOSEPH ENRIQUE GARCIA
                                                      YjotXry PUBLIC         /          "/>   \dc\.
            MY COMMISSION #HH 3994
                                                         Pine/far-   County,
              EXPIRES: MAY 26, 2024
 xm        Bonded through 1st State Insurance         My Commission Expires; O <r/2j£/z. 4-




                                                                  15
 Firestone Draft Consent Judgment - 1417862
 ZARGP-ZONINGOT - Firestone Consent Judgment FJNAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                           PageID.207   Page 16 of 20



                                                       THE ROBERT M. ELLIOTT TRUST, a
                                                       Michigan Trust



                                                       By:
                                                        Its:        -y/rZic^rxS ^
                                                        Dated:        ^ fzz/2.0


                     Phh'cjcK
STATE OF MICHIGAN )
                  )SS
COUNTY OF AW/fl r )

       On this "2-Z    day of                 2020, before me, a Notary Public in
and for said County personally appeared to me known to be the person described in
and who executed the above Consent Judgment, and acknowledged the same to be
his free act and deed.



                JOSEPH ENRIQUE GARCIA              NOTAllY PUBLIC             ^
                                                       a      ,              fibs/dta
               MY COMMISSION #HH 3994
    '/ A \°
                 EXPIRES: MAY 26, 2024                r to? I/qs^   County, Michigan
              Bonded through 1st State Insurance   My Commission Expires: Q S/2-6/ Z 4-




                                                               16
 Firestone Draft Consent Judgment - 1417862
 ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
     Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                               PageID.208      Page 17 of 20




                                                                 DEARBORN LAND INVESTMENT, LLC,
                                                                 an Ohio limited liability company



                                                                 By:
                                                                 Its:         VP
                                                                 Dated:

                            om
          STATE OF MICHIGAN )
                                               ) SS
          COUNTY OF                            )


                   On this                day of        ty&'fcfa-'V          2020, before me, a Notary Public in
          and for said County personally appeared to me known to be the person described in
          and who executed the above Consent Judgment, and acknowledged the same to be
          his free act and deed.



    ,4a b?.|A\.              DORIS E. ARDO              NOTARY PUBLIC
                            NOTARY PUBLIC
                                                                                  County, Michigan &H/0
I                        | STATE OF OHIO                My Commission Expires:           /# ,3/-j2o^3
=                         = Comm. Expires
%\ Wmm
   V&mW&K-'r. M
                 io-3i-2°23in
               s Recorded
                              Medina County
       ''"'Uu




                                                                        17
           Firestone Draft Consent Judgment - 1417862
           ZARGP-ZONINGOT - Firestone Consent Judgment FINAL. docx
        Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                                         PageID.209    Page 18 of 20




                                                                          ZAREMBA GROUP, LLC, a Michigan
                                                                              limited liability company



                                                                              By:
                                                                              Its:
                                                                              Dated:         cf~ Z2-- ZOZ-G
                                       Oti/O
                  STATE OF MICHIGAN )
                                                        )SS
                  COUNTY OF MAllcS/l )

                              On this ,            day of                                 2020, before me, a Notary Public in
                  and for said County personally appeared to me known to be the person described in
                  and who executed the above Consent Judgment, and acknowledged the same to be
                  his free act and deed.

                                                                     'Aid) jC.
                .x\\Uiin "////.
                     \a l s%,         dorise.ardo                NOTARY PUBLIC                            Of/rd
                                      NOTARY PUBLIC


I                                  l^Comm. Expires My Commission Expires: /<AJ'/
1 fSTlSS I                                10-31-2023
                                  ^
                                  $      Recorded in
    •%.X,<s-\
          -
                     Mk                 Medina County




                                                                                     18
                    Firestone Draft Consent Judgment - 1417862
                    ZARGP-ZONINGOT - Firestone Consent Judgment FINAL. docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                 PageID.210   Page 19 of 20




                                                 EXHIBIT A

                                   Legal Description of Properties

   LOTS 20. 21 AND 22. INCLUSIVE, OF SUPERVISOR'S PLAT NO. 10,
   ACCORDING TO THE PLAT THEREOF AS RECORDED IN LIBER 56 OF
   PLATS. PAGE 13. OAKLAND COUNTY RECORDS, LOCATED IN THE
   NORTHWEST 1/4 OF SECTION 2, TOWN 4 NORTH. RANGE 10 EAST,
   ORION TOWNSHIP. OAKLAND COUNTY. MICHIGAN, AND BEING
   MORE PARTICULARLY DESCRIBED AS:




   BEGINNING AT THE NORTHEAST CORNER OF LOT 22, SUPERVISOR'S
   PLAT NO. 10, ACCORDING TO THE PLAT THEREOF AS RECORDED IN

   LIBER 56 OF PLATS, PAGE 13, OAKLAND COUNTY RECORDS, SAID
   POINT BEING N03°17'39"W 199.13 FEET (PLATTED AS SOUTH 199.01
   FEET) FROM THE CENTER POST OF SECTION 2, TOWN 4 NORTH,
   RANGE 10 EAST, ORION TOWNSHIP, OAKLAND COUNTY, MICHIGAN;
   THENCE S03°17'39"E 151.83 FEET (PLATTED AS SOUTH 150.0 FEET)
   ALONG THE WEST RIGHT OF WAY LINE OF HIGHWAY M-24 (LAPEER
   ROAD) (VARIABLE WIDTH) AND THE WEST LINE OF PLATTED
   AXFORD STREET (VARIABLE WIDTH) AND THE EAST LINE OF SAID
   LOT 22; THENCE N86°29'24"W 131.34 FEET (PLATTED AS 131.47 FEET)
   ALONG THE SOUTH LINE OF SAID LOT 22; THENCE S03°27'26"E 54.32
   FEET (PLATTED AS 55.64 FEET) ALONG THE EAST LINE OF SAID LOT
    21; THENCE S86°03'56"W (PLATTED AS S89°27'W) 100.00 FEET ALONG
    THE SOUTH LINE OF SAID LOTS 20 AND 21; THENCE N03°27'36"W
    218.26 FEET (PLATTED AS 218.36 FEET) ALONG THE WEST LINE OF
    SAID LOT 20; THENCE S86°44'00"E 232.41 FEET (PLATTED AS S83°16'E
    232.17 FEET) ALONG THE SOUTH LINE OF INDIAN WOOD ROAD (66
    FEET WIDE), SAID LINE ALSO BEING THE NORTH LINE OF SAID LOTS
    20, 21 AND 22 TO THE PLACE OF BEGINNING, BEING A PART OF 'THE
    NORTHWEST 1/4 OF SAID SECTION 2.




                                                            19
   Firestone Draft Consent Judgment - 1417862
   ZARGP-ZONINGOT - Firestone Consent Judgment FINAL.docx
Case 3:20-cv-10093-RHC-RSW ECF No. 16 filed 09/30/20                                                                                              PageID.211   Page 20 of 20




                                                                                    EXHIBIT B


                                                                               Concept Plan




                   ; vltews         "::s. 0 £
               •"   . .
                                                      8ftg$e.
                                                                   t&sfc.                               "%N ,                                           .




                                                                                                                                                    m




                                                                                                  i

                                                                                                            ^Y-V-
                                                                       [7*

                                                                                                                             •TTU
                                         *. »                                        .DO,                                               f j



                           VI                                                             5"
                                                                                                                                              i
                                                                                                                                              g
                                                                                                                                                                kSM


                                                                                                 I is                                         I                 I
                                                                                           ?I1
                                                                                                                             _..   j


                                                                           s
                                                                           ?                                                                                    !
                                                                                           000°,: ._ §/
                                                                            r„Efr


                                    W .         I f

                                     o                                                                                       rs
                                    RRH                                                   (ovoa    M33dV"0 »Z"W



                                    IP                           K-4




                     I          •
                                    *B 1 ...                                                                                           EEC
                                     .1"                               '       Y
                                                                                          ~*
                                                                                                                  "*                   "?£
                                                      •* -Imh • !75                        asfS
                                                                ZAREMBA GROUP, LLC
           in                                     if       FIRESTONE COMPLETE AUTO CARE        TOWN A NORTH. RANGE 10 EAST




             It®
       Lo.uL'vLU         'w»w
                                                  'is
                                                       3            AERIAL PLAN
                                                                                                OAKLAND COUNTY, MICHIGAN




                                                                                                        20
    Firestone Draft Consent Judgment - 1417862
    ZARGP-ZONINGOT - Firestone Consent Judgment FINAL. docx
